United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-50959
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE HUMBERTO RAMIREZ-ROSAS, also known as Jose Humberto,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:05-CR-37-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Jose Humberto Ramirez-Rosas pleaded guilty to illegal

reentry after deportation and was sentenced to 70 months of

imprisonment, three years of supervised release, and a $100

special assessment.   Ramirez-Rosas argues on appeal that his

sentence was unreasonable because his sentence was greater than

necessary to meet the sentencing goals under 18 U.S.C. § 3553(a).

He does not challenge the district court’s calculation of his

guidelines sentencing range.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50959
                                  -2-

     Because Ramirez-Rosas’s sentence was within a properly

calculated guidelines range of 70 to 87 months, we infer that the

district court considered all the factors for a fair sentence set

forth in the Guidelines.     See United States v. Mares, 402 F.3d

511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

“[A] sentence within a properly calculated Guideline range is

presumptively reasonable.”     United States v. Alonzo, 435 F.3d

551, 554 (5th Cir. 2006).    Ramirez-Rosas has failed to

demonstrate that his properly calculated guidelines sentence was

unreasonable.    See id.; Mares, 402 F.3d at 519.

     Ramirez-Rosas also argues that the “felony” and “aggravated

felony” provisions of 8 U.S.C. § 1326(b)(1) and (b)(2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   His constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Ramirez-Rosas contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that Almendarez-

Torres remains binding.     See United States v. Garza-Lopez, 410

F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).

Ramirez-Rosas properly concedes that his argument is foreclosed

in light of Almendarez-Torres and circuit precedent, but he

raises it here to preserve it for further review.

     AFFIRMED.